EXHIBIT 10.1 SECURITIES PURCHASE AGREEMENT by and among MFP PARTNERS, L.P., FRANKLIN MUTUAL ADVISERS, LLC and GULFMARK OFFSHORE, INC. Dated as of November 23, 2016 TABLE OF CONTENTS Page ARTICLE I AUTHORIZATION, PURCHASE AND SALE OF PREFERRED SECURITIES 2 Section 1.1 Authorization, Purchase and Sale 2 Section 1.2 Preferred Securities 2 Section 1.3 Closing 2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 2 Section 2.1 Organization; Powers 3 Section 2.2 Authorization 3 Section 2.3 Registration Requirements 3 Section 2.4 No Conflict 3 Section 2.5 Enforceability 4 Section 2.6 Governmental Consents 4 Section 2.7 SEC Reports; Financial Statements 4 Section 2.8 Material Changes; Undisclosed Events, Liabilities or Developments 5 Section 2.9 Internal Controls 6 Section 2.10 Title to Properties 6 Section 2.11 Vessels 6 Section 2.12 Material Contracts 7 Section 2.13 Subsidiaries 7 Section 2.14 Litigation; Permits and Compliance with Laws 7 Section 2.15 [Reserved] 8 Section 2.16 Investment Company Act 8 Section 2.17 [Reserved] 8 Section 2.18 Taxes 8 Section 2.19 No Material Misstatements. 9 Section 2.20 Employee Benefit Plans 9 Section 2.21 Labor Matters 9 Section 2.22 Environmental Matters 9 Section 2.23 Capitalization 10 Section 2.24 Brokers 12 Section 2.25 Solvency 12 Section 2.26 Insurance 12 Section 2.27 [Reserved] 12 Section 2.28 Intellectual Property; Licenses, Etc 12 Section 2.29 USA PATRIOT Act; OFAC 13 Section 2.30 Foreign Corrupt Practices Act 13 Section 2.31 Takeover Provisions 13 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTORS 14 Section 3.1 Representations and Warranties of the Investors 14 i ARTICLE IV CONDITIONS OF PURCHASE 15 Section 4.1 Purchase of the Preferred Securities 15 Section 4.2 Sale of the Preferred Securities 18 ARTICLE V COVENANTS 18 Section 5.1 Shares Issuable Upon Conversion 18 Section 5.2 Proxy Statement; Stockholders Meeting; Tender Offer 19 Section 5.3 Rights Offering 20 Section 5.4 Closing Expenses 21 Section 5.5 Commercially Reasonable Efforts; Further Assurances 21 Section 5.6 Tax Characterization 22 Section 5.7 Confidential Information 22 Section 5.8 Closing Mechanics 23 Section 5.9 Further Assurances 23 Section 5.10 Access 23 ARTICLE VI MISCELLANEOUS 24 Section 6.1 Survival 24 Section 6.2 Termination 24 Section 6.3 Indemnification 26 Section 6.4 Entire Agreement; Parties in Interest 27 Section 6.5 No Recourse 27 Section 6.6 Governing Law 27 Section 6.7 Jurisdiction 27 Section 6.8 Waiver of Jury Trial 28 Section 6.9 Remedies 28 Section 6.10 Notices 28 Section 6.11 Amendments; Waivers 30 Section 6.12 Counterparts 30 Section 6.13 Assignment 30 Section 6.14 Severability 30 Section 6.15 Certain Acknowledgments 31 Section 6.16 USA PATRIOT Act Notice 32 ARTICLE VII DEFINITIONS 32 Section 7.1 Defined Terms 32 Section 7.2 Construction 41 ii SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “ Agreement ”), dated as of November 23, 2016, is made by and among MFP Partners, L.P. (“
